Mr. Presiding Justice Graves delivered the opinion of the court. 2. Carriers, § 461*—doctrine of res ipsa loquitur. By the doctrine of res ipsa loquitur the happening of the collision raises the presumption of negligence on the part of those in charge of and operating the cars, and if resultant injury is established by proof, a prima facie case is made out. When however, such prima facie case is overcome hy the evidence, no recovery can he had on the mere proof of the happening of the accident. 3. Carriers, § 480*—when question whether prima facie case of negligence is overcome for jury. In an action against a street railway company for injuries sustained by a passenger resulting from a collision, when the collision is shown by the proof or is admitted and there is proof before the jury tending to show that it was the result of an inevitable accident and not due to the negligence of any one, it is for the jury to determine whether the prima facie case is overcome hy proof or not.